Exhibit 10.4

                    [rlhex104amendedandres_image1.jpg]    






May 21, 2013


Ms. Julie Shiflett






Dear Julie:


This letter amends and restates your original offer letter dated August 31,
2011.


On behalf of Red Lion Hotels Corporation, we are delighted to offer you the
position of Executive Vice President, Chief Financial Officer for Red Lion
Hotels Corporation. In your position, you will report to me in my role as the
President and Chief Executive Officer.


As an executive officer of Red Lion Hotels Corporation, the details of your
compensation and any acquisitions and dispositions of stock of Red Lion will be
subject to Securities Exchange Commission reporting rules.


The following outlines the employment package for your position.


START DATE:    Thursday September 1, 2011


POSITION: Chief Financial Officer for Red Lion Hotels Corporation located in
Spokane, Washington. Your responsibilities will be those outlined in your job
description, as may be modified, and as may be assigned to you from time to time
by your supervisor.


COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $9,615.40 which is equivalent to $250,000.00 per year,
subject to normal withholdings and payroll taxes. Our company’s pay periods run
on a biweekly basis.


BONUS: In addition to your base salary, you may be eligible to earn a bonus if
you are actively employed throughout the applicable bonus period, and if you
meet the other requirements outlined in the Variable Pay Plan (“VPP”), as may be
amended from time to time. Bonus targets and goals for achievement of bonuses by
executive officers are set by the Compensation Committee of the Board of
Directors.



201 W. North River Drive, Suite 100, Spokane, Washington 99201 l (509) 459-6100
l FAX (509) 325-7324



--------------------------------------------------------------------------------



EQUITY GRANTS: You will be eligible to receive issuances from time to time of
equity incentives granted by the Compensation Committee of the Board of
Directors.


ANNUAL PERFORMANCE EVALUATION: Performance evaluations are generally conducted
annually on or about February 1st of each year. Red Lion may increase your
salary based upon the annual performance evaluation or other facts.


BENEFITS: You will be eligible to participate in all standard employee benefit
programs on the same terms and conditions as other Red Lion Vice Presidents, as
they may be modified from time to time, including:


•
Medical and Dental insurance

•
Employee Assistance Program (EAP)

•
Long Term Disability insurance coverage

•
Flexible Spending Account – Section 125 Medical Reimbursement and Dependent Care
accounts

•
AFLAC – Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following date of hire and also
during open enrollment periods

•
Paid vacation. You will be eligible for 4 weeks paid vacation each year of your
employment. Your vacation hours are subject to the RLH vacation policy, as
detailed in the RLH benefits handbook.

•
Paid sick leave

•
A special paid Year-End Break in accordance with RLH policy

•
Eight (8) paid holidays each year and one (1) personal day

•
Participation in the RLH 401(k) Retirement Savings Plan with a discretionary
match

•
Direct Deposit

•
Option to purchase shares of RLH stock at a 15% discount through payroll
deduction under Red Lion’s Employee Stock Purchase Plan

•
Voluntary Term Life and AD&D Insurance coverage

•
Continuing education reimbursement

•
Gold status Alaska airlines, if available

•
Discounted Red Lion Family of Hotels accommodations for you and your family

A benefit book has been provided to you describing RLH’s benefits and
eligibility requirements in detail. You have also received a copy of RLH’s
Associate Handbook with information regarding the Company’s policies and
procedures.


SEVERANCE BENEFITS


If the Company terminates your employment without Cause (defined below) prior to
September 1, 2014, the Company will, (i) pay you a lump sum payment equal to
your earned but unpaid bonus under the VPP for the prior fiscal year, (ii) pay
you a lump sum payment equal to your target bonus under the VPP for the fiscal
year in which the termination occurs prorated for the portion of the year
elapsed at the time of the termination, and (iii) pay you a lump sum payment

201 W. North River Drive, Suite 100, Spokane, Washington 99201 l (509) 459-6100
l FAX (509) 325-7324



--------------------------------------------------------------------------------



equal to your total cash compensation for the previous fiscal year (but not less
than $250,000). In addition, if the Company terminates your employment without
Cause prior to September 1, 2014 (i) the Company shall accelerate vesting on any
portion of any equity grant previously made to you under the Company’s 2006
Stock Incentive Plan, or any successor plan, that would otherwise have vested
within twelve (12) months after the date of your termination; and (ii) all
Company imposed restrictions on any restricted stock issued to you shall be
terminated upon the termination of your employment and all restricted stock
awarded to you but not yet issued shall be promptly issued.


UPON CHANGE OF CONTROL: If there is a Change of Control (defined below) and
there is a Constructive Termination (defined below) of your employment without
Cause within twelve (12) months after such Change of Control, you will be
entitled to a lump sum payment equal to one year of your then current annual
salary. Upon any Change of Control (i) the Company shall accelerate vesting on
any portion of any equity grant previously made to you under the Company’s 2006
Stock Incentive Plan, or any successor plan, that would otherwise have vested
within twenty-four (24) months after the date of the termination of your
employment; and (ii) all Company imposed restrictions on any restricted stock
issued to you shall be terminated upon the termination of your employment and
all restricted stock awarded to you but not yet issued shall be promptly issued.


As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved.


“Constructive Termination” shall be deemed to occur if (A) without your consent
(i) there is a significant reduction in your overall scope of duties,
authorities and responsibilities (it being understood that a new position within
a larger combined company is not a constructive termination if it is in the same
area of operations and involves similar scope of management responsibility
notwithstanding that you may not retain as senior a position overall within the
larger combined company as your prior position within the Company), (ii) you are
required to relocate your place of employment, other than a relocation within 40
miles of Spokane, Washington, or (iii) there is a reduction of more than 20% of
your base salary or target bonus (other than any such reduction consistent with
a general reduction of pay across the Company’s or its successor’s executive
staff as a group, as an economic or strategic measure due to poor financial
performance by the Company) and (B) within the thirty (30) day period
immediately following such material adverse change or reduction, you elect to
terminate your employment voluntarily.


As used herein, the term “Change of Control” means the occurrence of any one of
the following events: any merger or consolidation involving the acquisition of
50% or more of the combined voting power of the outstanding securities of the
Company by an investor group, adoption of a

201 W. North River Drive, Suite 100, Spokane, Washington 99201 l (509) 459-6100
l FAX (509) 325-7324



--------------------------------------------------------------------------------



sale or liquidation plan of substantially all of the assets of the Company or
other similar transaction or series of transactions involving the Company, or
the acquisition of 50% or more of the combined voting power of the outstanding
securities of the Company by an investor group.


In addition, all of your unvested restricted stock units in the Company on the
day prior to a Director Change (defined below) shall be subject to accelerated
vesting if a Director Change results in either (i) ownership of the Company by a
non-publicly traded entity such that the stock is no longer liquid or (ii)
ownership of the Company by a publicly traded entity that has not agreed as part
of any purchase and sale agreement to continue your unvested restricted stock
units and stock options in substantially the same form as existed immediately
prior to the Director Change. The term “Director Change” shall mean that the
majority of the Company’s board of directors consists of individuals other than
“Incumbent Directors,” which shall mean the members of the board of directors as
of May 21, 2013 and any other persons becoming directors subsequent to that date
whose election or nomination for election was supported by a majority of the
directors who then comprised the Incumbent Directors.


LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of RLH. You also agree
that, except as required for performance of your work, you will not use,
disclose or publish any Confidential Information of RLH either during or after
your employment, or remove any such information from the Company’s premises.
“Confidential Information” includes, but is not limited to, lists of actual and
prospective customers and clients, financial and personnel-related information,
projections, operating procedures, budgets, reports, business or marketing
plans, and compilations of data created by RLH or by third parties for the
benefit of RLH. Your membership on Boards of Directors and your ownership in CFO
Outsourcing, LLC (dba NWCFO) are considered exempted activities as long as they
do not involve any material conflict of interest with the interests of RLH.


NONSOLICITATION: You agree that during your employment t the Company and for a
period of twelve months thereafter you will not solicit, raid, entice or induce
any person who then is or at any time during the twelve-month period prior to
the end of your employment was an employee of the Company (other than a person
whose employment with the Company has been terminated by the Company), to become
employed by any person, firm or corporation.


COMPLAINT RESOLUTION: By accepting this offer with RLH, you also agree to
continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
RLH supervisors or officers any matters which require their attention.


KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.



201 W. North River Drive, Suite 100, Spokane, Washington 99201 l (509) 459-6100
l FAX (509) 325-7324



--------------------------------------------------------------------------------



NATURE OF EMPLOYMENT: RLH is an at-will employer. This means that your
employment is not for a set amount of time; either you or the Company may
terminate employment at any time, with or without cause.


ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
RLH, and supersedes any prior understandings or agreements, whether oral or in
writing.


Red Lion Hotels Corporation reserves the right, subject to limitations and
provisions of applicable law and regulations, to change, interpret, withdraw, or
add to any of its policies, benefits, or terms and conditions of employment at
its sole discretion, and without prior notice or consideration to any associate.
The Company’s policies, benefits or terms and conditions of employment do not
create a contract or make any promises of specific treatment.


Julie, we are pleased and proud to have your talents on a management team that
is dedicated to making a difference in the communities we serve, creating
fulfilling jobs and environments conducive to success, and providing the
foundation for ongoing success of Red Lion Hotels Corporation.


Sincerely,




/s/ Jon E. Eliassen


Jon E. Eliassen
President and Chief Executive Officer
Red Lion Hotels Corporation










Accepted this 21st day of May, 2013


/s/ Julie Shiflett            
Employee Signature

201 W. North River Drive, Suite 100, Spokane, Washington 99201 l (509) 459-6100
l FAX (509) 325-7324

